Case: 18-12434   Date Filed: 03/14/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-12434
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:13-cr-00138-TWT-CMS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

VICTOR AGUIRRE-RODRIGUEZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 14, 2019)

Before ED CARNES, Chief Judge, TJOFLAT, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 18-12434     Date Filed: 03/14/2019    Page: 2 of 7


      Victor Aguirre-Rodriguez appeals his convictions after a jury trial for

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(b)(1)(A)(viii) and 846, and aiding and abetting possession with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). He

contends that the district court erred by not allowing him to present to the jury two

letters and a photograph that he says would have rebutted the government’s

portrayal of him as a high-level drug trafficker and supported his theory that the

government prosecuted the wrong “Victor.” The letters were from his former

employers in Nayarit, Mexico, and purported to show that he worked as a tortilla

maker and hotel bellhop during the time of the alleged conspiracy; the photograph

was a picture of him in a bellhop uniform. The letter from the tortilla factory

owner was notarized by an attorney in Mexico, while the other letter and the

photograph were not sworn to or notarized at all. The district court sustained the

government’s hearsay objection and rejected Aguirre-Rodriguez’s argument that

the letters and photograph should be admitted as foreign records of regularly

conducted activity under 18 U.S.C. § 3505.

      Aguirre-Rodriguez contends that the district court abused its discretion by

not admitting the evidence and that his constitutional right to assert a complete

defense was thereby violated. We review for an abuse of discretion the district

court’s evidentiary ruling, and we review de novo whether the district court


                                          2
              Case: 18-12434     Date Filed: 03/14/2019    Page: 3 of 7


deprived Aguirre-Rodriguez of his constitutional right to present a complete

defense. See United States v. Mitrovic, 890 F.3d 1217, 1220 (11th Cir. 2018).

“We have explained that it is axiomatic that a defendant’s right to present a full

defense does not entitle him to place before the jury irrelevant or otherwise

inadmissible evidence.” United States v. Rushin, 844 F.3d 933, 941 (11th Cir.

2016) (quotation marks omitted).

      18 U.S.C. § 3505, the provision on which Aguirre-Rodriguez relies, allows

the admission of a “foreign record of regularly conducted activity,” which is

defined as “a memorandum, report, record, or data compilation, in any form, of

acts, events, conditions, opinions, or diagnoses, maintained in a foreign country.”

Id. § 3505(c)(1). In order for such a record to be admissible, the statute requires a

“foreign certification” that (A) the “record was made, at or near the time of the

occurrence of the matters set forth, by (or from information transmitted by) a

person with knowledge of those matters”; (B) the “record was kept in the course of

a regularly conducted business activity”; and (C) “the business activity made such

a record as a regular practice.” Id. § 3505(a)(1)(A)–(C). A “foreign certification”

is “a written declaration made and signed in a foreign country by the custodian of a

foreign record of regularly conducted activity or another qualified person that, if

falsely made, would subject the maker to criminal penalty under the laws of that

country.” Id. § 3505(c)(2). Because Congress designed the statute to track the


                                          3
                Case: 18-12434      Date Filed: 03/14/2019       Page: 4 of 7


business records exception to hearsay in Federal Rule of Evidence 803(6), we

interpret § 3505 “in the same manner as the comparable language in Rule 803(6) is

interpreted.” United States v. Ross, 33 F.3d 1507, 1515 (11th Cir. 1994)

(quotation marks omitted).

       Aguirre-Rodriguez asserts that the sworn letter from his former employer

stating that he worked as a tortilla maker from 2009 through 2015 constituted a

foreign record of regularly conducted activity under § 3505(a).1 That letter

included a copy of the factory owner’s photo identification and was notarized by

an attorney in Mexico. According to Aguirre-Rodriguez, because notaries in

Mexico are subject to more stringent requirements than are notaries in the United

States, the letter “was the substantial equivalent of the certification and

authentication requirements of 18 U.S.C. § 3505” and should have been admitted.

       We disagree. No matter the additional credentialing of the Mexican notary

public, his sign off does not do away with the requirements of § 3505(a)(1) that a

foreign certification attest that the record was “kept in the course of a regularly

conducted business activity” and that “the business activity made such a record as

a regular practice.” See 18 U.S.C. § 3505(a)(1)(B), (C). Even if we view the letter



       1
          Aguirre-Rodriguez argued at trial that the unsworn letter and photograph attesting to
his employment as a bellhop were also admissible, but he does not repeat these arguments on
appeal except in passing. “Passing references to issues are insufficient to raise a claim for
appeal,” so we deem those arguments abandoned. See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138,
1145 (11th Cir. 2010).
                                              4
               Case: 18-12434     Date Filed: 03/14/2019    Page: 5 of 7


as both a business record and a certification rolled into one, there is still nothing in

the letter that certifies that it was kept in the course of a regularly conducted

business activity or that such an activity made the creation of similar letters a

regular practice. See id.

      It is more natural, of course, to view the letter only as a deficient foreign

certification and not also as the record itself. Section 3505 was intended to create a

“simple, inexpensive substitute for the cumbersome and expensive procedures” of

Rule 803(6). Ross, 33 F.3d at 1515 (quotation marks omitted). That Rule requires

that a record custodian testify in court about the creation and maintenance of the

business record. Fed. R. Evid. 803(6). The foreign certification process of § 3505

stands in for the need for live testimony, but it does not lessen the requirements of

the custodian’s certification or that there actually be a record about which the

custodian is testifying. See Ross, 33 F.3d at 1515.

      Aguirre-Rodriguez concedes that the letter might not be admissible under

Rule 803(6) for this reason, but argues that § 3505 is broader than Rule 803(6) and

that the letter “fits well within the broad definition of a memorandum or a report as

set forth in 18 U.S.C. § 3505(c)(1).” The problem for Aguirre-Rodriguez, though,

is not that a letter can never be a business record under § 3505 (or Rule 803(6), for

that matter). It is that he did not show that this letter was such a record.




                                           5
              Case: 18-12434     Date Filed: 03/14/2019   Page: 6 of 7


      We also conclude that even if the district court erred, any error was harmless

because the exclusion did not affect Aguirre-Rodriguez’s substantial rights. See

United States v. Langford, 647 F.3d 1309, 1323 (11th Cir. 2011); United States v.

Caldwell, 776 F.2d 989, 1003 (11th Cir. 1985) (“The harmless error doctrine

operates in the realm of the admissibility of evidence, and where the trial judge

erroneously excluded evidence, we must first determine what the evidence would

have been and then determine whether the trier of fact would have found the

defendant guilty beyond a reasonable doubt with the additional evidence

inserted.”) (quotation marks omitted). At trial the government played numerous

recorded phone conversations where a person named Victor used a cell phone in

Nayarit, Mexico, to talk with Aguirre-Rodriguez’s former prison cellmate about

arranging a methamphetamine transaction in Atlanta. The former cellmate testified

that the person on the phone was Victor Aguirre-Rodriguez. A translator also

testified that the voice from those recordings matched the voice heard on recorded

phone calls that were made using Aguirre-Rodriguez’s personal identification

number when he was in prison. In light of this evidence identifying Aguirre-

Rodriguez as the “Victor” on the cell phone calls, we are “convinced beyond any

reasonable doubt that the exclusion of [the notarized letter] would not have altered

the jury’s verdict.” Id. This is another reason Aguirre-Rodriguez’s constitutional

claim that he was unable to present a complete defense fails. See United States v.


                                          6
              Case: 18-12434     Date Filed: 03/14/2019    Page: 7 of 7


Hurn, 368 F.3d 1359, 1367 (11th Cir. 2004) (“[E]vidence introduced to ‘complete’

a potentially misleading story offered by the government is pertinent only when it

might color a jury’s assessment of the material facts of the case.”).

      AFFIRMED.




                                          7